      Case 5:18-cv-01039-JKP-RBF Document 116 Filed 07/20/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ALEXANDER STROSS               :
                               :
          Plaintiff,           :                     CIVIL ACTION # 5:18-cv-1039-JKB-RBF
                               :
     vs.                       :
                               :
HEARST COMMUNICATIONS, INC.,   :                                            JURY DEMANDED
THE HEARST CORPORATION,        :
HEARST NEWSPAPERS, LLC, HEARST :
                               :
NEWSPAPERS II, HEARST SEATTLE
                               :
MEDIA, LLC, HEARST MEDIA       :
SERVICES CONNECTICUT, LLC,     :
EDWARDSVILLE PUBLISHING        :
COMPANY, LLC, MIDLAND          :
PUBLISHING COMPANY, LLC, HURON :
PUBLISHING COMPANY, LLC        :
                               :
          Defendants           :

  PLAINTIFF ALEXANDER STROSS’ REPLY IN SUPPORT OF OBJECTIONS AND
  MOTION TO EXCLUDE CERTAIN EVIDENCE IN SUPPORT OF DEFENDANTS’
                 MOTION FOR SUMMARY JUDGMENT

        Plaintiff Alexander Stross (“Plaintiff”) respectfully files this Reply in Support of his

 Objections and Motion to Exclude Certain Evidence in Support of Defendants’ Motion for

 Partial Summary Judgment (Doc. 108).

                                         OBJECTIONS

        On July 6, 2020, Plaintiff objected to a series of tables produced by the Defendants in

this litigation that are purported to reflect page views and revenues generated in connection

with the articles that featured Plaintiff’s photographs.      The exhibits were referenced in

Paragraphs 1 0 , 11 a n d 1 3 of Mr. Sitwala’s Declaration ( D o c . 9 7 - 1 ) , and identified as

Exhibits I, J & L. Plaintiff objected on the grounds that Mr. Sitwala lacks personal knowledge

of the data set forth in the tables, Fed. R. Evid. 602, the data entries are inadmissible hearsay,




                                                 1
      Case 5:18-cv-01039-JKP-RBF Document 116 Filed 07/20/20 Page 2 of 4




Fed. R. Evid. 801 and 802, they do not constitute Best Evidence, Fed. R. Evid. 1002, 1004, and

they lack foundation, Fed. R. Evid. 901.1

        In their Response (Doc. 110), Defendants agree that Mr. Sitwala is incompetent to

authenticate Exhibits I & J, and have attempted to overcome that deficiency by presenting a

new declaration from Bridget Williams, the Senior Vice President, Strategy and Operations for

Hearst Newspapers Digital Media. However, Ms. Williams’ declaration fails to overcome the

authentication and admissibility problems, and in any event should be stricken for the same

reasons that Plaintiff has sought to preclude Defendants from introducing evidence on the issue

of its gross earnings –– because they failed to present a competent 30(b)(6) witness on this

subject. See Pltf.’s Mtn. to Modify and Request for Rule 37(d) Sanctions (Doc. 76).

        On a motion for summary judgment, supporting affidavits or declarations must “be

made on personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

The newly submitted declaration of Ms. Williams does not meet that standard.

        Ms. Williams’ testimony implies that the Exhibits I & J are “business records;”

however, her more specific testimony reveals that they were specially prepared for purposes of

litigation, based on historical records which themselves have not been produced or

authenticated. Williams Decl., ¶¶ 2-3. Ms. Williams also admits that the tables are prepared on

the basis of data provided by a third party –– Google (Id., ¶ 6) –– and therefore contain hearsay

within hearsay. The tables are also untrustworthy, as Ms. Williams admits that they are mere

“estimates” of revenues, and that they contain errors. Id. ¶¶ 3, 4, 6. She states that she
1
  Plaintiff also has a Motion pending before the Court in which he has requested Rule 37(d)
sanctions in the form of an order precluding the Defendants from introducing any evidence on
these topics due to their failure to produce a 30(b)(6) witness competent to testify as to them.
(Doc. 76) at 4, 7, 9-10.



                                                 2
         Case 5:18-cv-01039-JKP-RBF Document 116 Filed 07/20/20 Page 3 of 4




“understands that there are technical reasons why there might be slight overreporting or

underreporting of pageviews,” but fails to identify the source of that knowledge, and fails to

explain why those errors occur, or why they would necessarily be “slight.” Id. ¶ 6. One huge

issue with the tables is that they don’t even reflect all of the websites at issue. This is

unsurprising since Exhibit I was prepared at a time when Defendants were still refusing to

disclose all websites that displayed Stross’ photos; and even then, the table did not reflect all 27

websites that had been disclosed.2 During their 30(b)(6) depositions, Defendants were utterly

incapable of explaining this discrepancy, and Ms. Willaims’ declaration doesn’t even attempt to

do so.

          In summary, the records do not qualify as business records Fed. R. Evid. 806(3), the

data entries are inadmissible hearsay and contain hearsay within hearsay, Fed. R. Evid. 801 and

802, they do not constitute Best Evidence, Fed. R. Evid. 1002, 1004, they lack foundation, Fed.

R. Evid. 901, and they are untrustworthy.

          Defendants also admit that Mr. Sitwala failed to lay a proper foundation for Exhibit L,

and assert that the Exhibit is now “addressed” in the “accompanying Declaration of Nathanial

Boyer.” Defs.’ Resp. at 2.       Presumably Defendants are referring to the declaration that

accompanies Defendants’ Reply in Support of their Motion for Partial Summary Judgment

(Doc. 109-1). In that declaration, Mr. Boyer states that he prepared the table in connection with

the Defendants’ amended responses to Plaintiff’s discovery. Id., ¶ 3. However, the discovery

response to which he refers reflects that Mr. Boyer based his table on (a) the same tables

reflected in Exhibits I & J (which have yet to be authenticated or have any proper foundation

laid; and are, as Ms. Williams admits, mere estimates that contain inaccuracies), and (b) a third


2
    See Pltf.’s Mtn. to Modify and Request for Rule 37(d) Sanctions (Doc. 76) at 3-4.



                                                  3
      Case 5:18-cv-01039-JKP-RBF Document 116 Filed 07/20/20 Page 4 of 4




table that Defendants have not even attempted to authenticate. See Sitwala Decl., Ex. K (Doc.

97-12).     Mr. Boyer lacks personal knowledge, Fed. R. Evid. 602, the data entries are

inadmissible hearsay and contain hearsay within hearsay, Fed. R. Evid. 801 and 802, they do

not constitute Best Evidence, Fed. R. Evid. 1002, 1004, and they lack foundation, Fed. R. Evid.

901. Finally, even if Exhibit L was properly authenticated, it is grossly inaccurate for the

reasons previously addressed in Plaintiff’s briefing, and therefore untrustworthy. See Pltf.’s

Resp. to Defs.’ Mtn. to Exclude and Request for Rule 37(d) Sanctions at 15-16 & n. 39.

          For the foregoing reasons, Plaintiff respectfully requests that the Court sustain

Plaintiffs’ objections to the summary judgment evidence, and exclude Exhibits I, J & L from

consideration in support of Defendants’ Motion for Partial Summary Judgment and/or their

reply brief (Doc. 109).

                                     Dated July 20, 2020,

                                     LAW OFFICE OF BUCK MCKINNEY, PC


                                     /s/ R. Buck McKinney
                                     R. Buck McKinney
                                     State Bar No. 00784572
                                     408 W. 11th St., Fifth Floor
                                     Austin, Texas 78701
                                     Telephone: 512/236-0150
                                     Fax: 512/444-1879
                                     mckinney@buckmckinney.com
                                     ATTORNEY FOR PLAINTIFF ALEXANDER STROSS


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to all parties who
have appeared in this action.


                                                    /s/ R. Buck McKinney




                                                4
